Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Claim Objections
3.	Claims 1, 7, 10, 12 and 16 are objected to because of the following informalities:

Claims 1 and 10 recites in line 15 “----calculating, from the respective frequency-domain signal, a second signal power area of a second frequency band expected to contain any energy related to at least a first event; and generating ……. ”, which appears to be better written and more consistent as “----- calculating, from the respective frequency-domain signal, a second signal power area of a second frequency band expected to contain 
Claim 7 recites in line 3 “----The method of claim 1, further comprising calculating, from the frequency-domain signal, a third signal power area of a third frequency band expected to contain any energy related to at least a second event, and generating….. ”, which appears to be better written and more consistent as “-----The method of claim 1, further comprising calculating, from the frequency-domain signal, a third signal power area of a third frequency band expected to contain 
Claim 12 recites “The apparatus as claimed in claim 10
Claim 16 recites in line 4 “….The apparatus of  claim 10, wherein when the instructions are executed by the processor they cause the processor to calculate, from the frequency-domain signal, a third signal power area of a third frequency band expected to contain any energy related to at least a second event, and generating…..”, which appears to be better written and more consistent as “….The apparatus of  claim 10, wherein when the instructions are executed by the processor 
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689